     Case 2:16-cv-01033-MCE-DMC Document 51 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNON RUBIDOUX,                                  No. 2:16-CV-1033-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. MACOMBER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for an extension of time to

19   conduct discovery. See ECF No. 50. Defendants have not filed an opposition.

20                  A review of the docket reflects that a number of defendants filed an answer on

21   October 15, 2019, and thereafter on October 25, 2019, the court issued a first scheduling order

22   directing, among other things, the parties to complete discovery by March 9, 2020. See ECF Nos.

23   39 (defendants’ answer) and 42 (scheduling order). On November 14, 2019, defendant Sahota

24   filed a separate answer. See ECF No. 44. Given this procedural history, and good cause

25   appearing therefor, plaintiff’s motion is construed as a motion for modification of the Court’s

26   scheduling order and, so construed, plaintiff’s motion will be granted and the court will set a new

27   schedule for this case.

28   ///
                                                        1
     Case 2:16-cv-01033-MCE-DMC Document 51 Filed 04/30/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff’s motion for an extension of time to conduct discovery (ECF No.

 3   50) is construed as a motion to modify the Court’s October 25, 2019, scheduling order and, so

 4   construed, plaintiff’s motion is granted;

 5                  2.      The Court’s October 25, 2019, scheduling order is modified as specified

 6   below;

 7                  3.      The parties may conduct discovery until September 7, 2020;

 8                  4.      All requests for discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36,

 9   and 45 shall be served by this discovery cut-off date;

10                  5.      Any motions necessary to compel discovery shall be filed within 60 days

11   from this cut-off date; and

12                  6.      All dispositive motions shall be filed within 90 days after the discovery

13   cut-off date specified above;

14

15

16   Dated: April 29, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       2
